                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

 UNITED STATES OF AMERICA,                 )
                                           )
 v.                                        )       No.      3:19-CR-145
                                           )
 DUSTY WILLIAM OLIVER                      )       VARLAN / GUYTON


                 MOTION TO CONTINUE TRIAL AND ALL OTHER DEADLINES


         COMES the Defendant, Dusty William Oliver, by and through counsel, and moves this Court to

 continue this trial and all related deadlines, and for his cause says as follows: Defendant was given a

 motion deadline of October 4, 2019 and a trial date of November 12, 2019 in the scheduling order filed

 September 6, 2019.

         This is an aggravated sexual abuse case with a co-defendant. Notwithstanding the exercise of due

 diligence, Counsel has not had sufficient time to prepare adequately for the trial itself or to complete the

 evaluation of the need to file pretrial motions. Defendant waives his speedy trial rights. The requested

 continuance and extensions of deadlines are appropriate and necessary in this case. Counsel for Mr.

 Oliver has discussed this matter with counsel for the Government, who has indicated that this request is

 unopposed.

         Respectfully submitted this 4th day of October, 2019.


                                                                    s/Stephen G. McGrath
                                                                    Stephen G. McGrath (BPR # 025973)
                                                                    9111 Cross Park Drive
                                                                    Bldg. D - Suite 200
                                                                    Knoxville, TN 37923
                                                                    Phone: (865) 540-8871
                                                                    Fax: (865) 540-8866
                                                                    Attorney for Defendant




Case 3:19-cr-00145-TAV-HBG Document 20 Filed 10/04/19 Page 1 of 2 PageID #: 31
                                       CERTIFICATE OF SERVICE

      I hereby certify that a true and exact copy of this document has been served upon counsel for all
      parties of record in this case via this Court’s electronic filing system on this 4th day of October,
      2019.

                                                                 s/Stephen G. McGrath
                                                                 Stephen G. McGrath




Case 3:19-cr-00145-TAV-HBG Document 20 Filed 10/04/19 Page 2 of 2 PageID #: 32
